DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1).

As to claim 1, Lee teaches a display apparatus comprising:
a display panel (see at least fig. 1: LCD panel 22) comprising:

a data line (see at least fig. 1: data driver 18 with lines); and
a pixel electrically connected to the gate line and the data line, and configured to display a normal image and a compensation image (see at least figs. 2-11 and [0005], [0008], [0011], [0014] - note an image displayed during the frequency (50 Hz) is a normal image and an image displayed during the changed frequency (60 Hz) is a compensation image);
a gate driver configured to output a gate signal to the gate line (see at least fig. 1: gate driver 20 with lines);
a data driver configured to output a data voltage to the data line (see at least fig. 1: data driver 18 with lines); and
a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a display duration of the compensation image (see at least figs. 3-5 and [0031]- [0038] “ the frequency detector 30 as shown in FIG. 3 or FIG. 4 detects the control signals input to or output from the timing controller 12 and delivers the detected control signals to the compensation voltage setting part 32. The compensation voltage setting part 32 sets an appropriate compensation voltage so that the TFT can obtain an optimum charge rate, as shown in FIG. 5. In this case, the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate high voltage Vgh is increased to lengthen a charged region Ct2. Accordingly, the charged region Ct2 of the TFT is sufficiently lengthened, so that an optimum charge rate can be obtained.” – note when taking the normal image as the 50Hz image and the compensation image as the 60Hz image, the frequency detection, 
However, Lee fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lee because Lee teaches combining elements from various embodiments (see at least [0054]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, Lee teaches a method of driving a display panel, the method comprising:
determining a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of a normal image and a display duration of a compensation image (see at least figs. 3-5 and [0031]- [0038] “ the frequency detector 30 as shown in FIG. 3 or FIG. 4 detects the control signals input to or output from the timing controller 12 and delivers the detected control signals to the compensation voltage setting part 32. The compensation voltage setting part 32 sets an appropriate compensation voltage so that the TFT can obtain an optimum charge rate, as shown in FIG. 5. In this case, the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate 
generating a gate signal based on the gate power voltage (see at least fig. 1: gate driver 20 with lines);
outputting the gate signal to a gate line (see at least fig. 1: gate driver 20 with lines); and
outputting a data voltage to a data line based on input image data (see at least fig. 1: data driver 18 with lines).
However, Lee fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lee because Lee teaches combining elements from various embodiments (see at least [0054]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.



As to claim 4, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least fig. 8: adjustment of Vcom).

As to claim 6, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the normal image is displayed based on grayscale data of input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see at least fig. 5: 60Hz (compensation) image displayed independently from grayscale levels of image data).

As to claim 7, Lee teaches the display apparatus of claim 6 (see above rejection), wherein the compensation image is a black image (see at least fig. 5: a black image belongs to the range of images that can be displayed at 60Hz).

As to claim 9, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the power voltage generator is configured to vary the level of the gate power voltage 

As to claim 10, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the luminance weight is increased when the compensation duty ratio increases (see at least fig. 5: note if the frame frequency further increases, Vgh will be further increased).

As to claim 11, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal (see at least figs. 3-5 and [0031]-[0038] “the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate high voltage Vgh is increased to lengthen a charged region Ct2”).

As to claim 13, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least fig. 8: adjustment of Vcom).

As to claim 19, Lee teaches the method of claim 16 (see above rejection), wherein the normal image is displayed based on grayscale data of the input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see 

As to claim 20, Lee teaches the method of claim 16 (see above rejection), wherein the level of the gate power voltage is determined based on the compensation duty ratio and a luminance weight for varying a luminance of the input image data according to the compensation duty ratio (see at least fig. 5: note if the frame frequency further increases, Vgh will be further increased).

Claims 3, 5, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1), in view of Kim et al. (USPN 2018/0061352 A1).

As to claim 3, Lee teaches the display apparatus of claim 2 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases.
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]).


As to claim 5, Lee teaches the display apparatus of claim 4 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases.
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, Lee teaches the display apparatus of claim 11 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to increase the first gate power voltage as the luminance weight increases.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 14, Lee teaches the display apparatus of claim 13 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is 
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to decrease the second gate power voltage as the luminance weight increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, Lee teaches the method of claim 16 (see above rejection).

Kim teaches wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the first gate power voltage is increased as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]- [0068], [0085)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, Lee teaches the method of claim 16 (see above rejection).
Lee does not directly teach wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the second gate power voltage is decreased as the compensation duty ratio increases.
Kim teaches wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the second gate power voltage is decreased as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the .

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1), in view of Nakamura (USPN 2011/0234911 A1), further in view of Kim et al. (USPN 2018/0061352 A1).

As to claim 8, Lee teaches the display apparatus of claim 1 (see above rejection).
Lee does not directly teach a compensation image insertion enable determiner.
Nakamura teaches a compensation image insertion enable determiner configured to enable and disable a compensation image insertion (see at least figs. 3 and 5 and [0054]-[0072]: black insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamura into Lee in order to reduce the moving image blur even in an image having various gray levels, and is also capable of achieving a uniformly high-quality image (see Nakamura at least [0013]).
Nakamura does not directly teach a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator.
Kim teaches a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator (see at least figs. 1 and 6B and [0067]-[0068], [0085]).

Nakamura because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 15, Lee teaches the display apparatus of claim 9 (see above rejection) and a luminance weight determiner configured to determine the luminance weight, and output the luminance weight to the power voltage generator, when the applying of the luminance weight is enabled (see at least fig. 5).
Lee does not directly teach a compensation image insertion enable determiner.
Nakamura teaches a compensation image insertion enable determiner configured to enable and disable a compensation image insertion (see at least figs. 3 and 5 and [0054]-[0072]: black insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamura into Lee 
Nakamura does not directly teach a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator.
Kim teaches a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator (see at least figs. 1 and 6B and [0067]-[0068], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee and Nakamura because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 

Applicant argues – 
Applicant respectfully submits that the Office action appears to have failed to establish a prima facie case of obviousness with respect to at least independent claims 1 and 16.
Applicant respectfully submits that the cited portions of Lee do not appear to disclose or even suggest at least a compensation image nor a compensation duty ratio as recited in claim 1, and as similarly recited in claim 16. For example, the cited portions of Lee appear to merely provide that "when a gate high voltage (Vgh) applied to the TFT has a constant value of 18V, a common voltage Vcom also has a constant value of 5V and a frame frequency is changed from 50 Hz to 60 Hz, a charge time T of the TGT is decreased from 22 us (T1) to 18 us (T2) and, at the same time, a gate voltage width Gw is decreased from Gw1 to Gw2." (Lee, para. [0014], emphasis added). In other words, while the cited portions of Lee appear to be describing an effect of a frame frequency change, the cited portions of Lee do not appear to disclose or even suggest at least "a pixel electrically connected to the gate line and the data line, and configured to display a normal image and a compensation image," as recited in claim 1. (Emphasis added)….
In other words, while the cited portions of Lee appear to compensate based on a frequency variation, the cited portions of Lee appear to be silent with regards to "a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a 
Furthermore, while Kim and Nakamura were further cited in the rejections of some of the dependent claims, Applicant respectfully submits that the cited portions of Kim and Nakamura, alone or in any suitable combinations, do not appear to cure the above- discussed deficiencies of Lee in order to properly reject claim 1, and there is no apparent reason why a person having ordinary skill in the art prior to the effective filing date of the present application would have combined/modified the cited references to arrive at the embodiment recited in claim 1.

Examiner disagrees – 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lee because Lee teaches combining elements from various embodiments (see at least [0054]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  Further explanation of interpretation of Lee reference is provided.
Lee teaches a pixel electrically connected to the gate line and the data line, and configured to display a normal image and a compensation image (see at least figs. 2-11 and [0005], [0008], [0011], [0014] - note an image displayed during the frequency (50 Hz) is a normal image and an image displayed during the changed frequency (60 Hz) is a compensation image).
Lee teaches a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a display duration of the compensation image (see at least figs. 3-5 and [0031]- [0038] “ the frequency detector 30 as shown in FIG. 3 or FIG. 4 detects the control signals input to or output from the timing controller 12 and delivers the detected control signals to the compensation voltage setting part 32. The compensation voltage setting part 32 sets an appropriate compensation voltage so that the TFT can obtain an optimum charge rate, as shown in FIG. 5. In this case, the charge rate of the TFT is compensated by 
Claims 2-15 depend, directly or indirectly, from claim 1, therefore, claims 2-15 are rejected for at least the same reasons as claim 1.
Independent claim 16 recites features that are similar to those discussed above with reference to claim 1 and is rejected for at least the same reasons. Claims 17-20 depend, directly or indirectly, from claim 16, therefore, claims 17-20 are rejected for at least the same reasons as claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shang et al. (USPN 2021/0201840 A1) teaches an increase of Vgh as a junction of the display resolution (see at least fig. 16 and [0051]-[0054]); and
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/3/22
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623